Citation Nr: 0206908	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Increased evaluation for post-operative torn cartilage, 
post-traumatic arthritis, left knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
February 1983.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1996 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Evidence necessary for an equitable disposition of this 
appeal was requested.  

2. The veteran failed to report for scheduled VA examinations 
in March 2001 and September 2001.

3. A right knee disability was not manifested in service, 
arthritis was not exhibited within one year of discharge, 
and the preponderance of the evidence is against a finding 
that the veteran's right knee disability is related to 
service, either directly or as secondary to his service-
connected left knee disability.


CONCLUSIONS OF LAW

1. The claim for an increased rating for post-operative torn 
cartilage, post-traumatic arthritis, left knee, is denied 
as a matter of law.  38 C.F.R. § 3.655(b) (2001). 

2 A right knee disability was not incurred in or aggravated 
by active service nor may arthritis of the right knee be 
presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1112, 1113, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3 A right knee disability is not shown to be secondary to 
the veteran's
     service-connected left knee disability.  38 C.F.R. §  
3.310  (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased evaluation for post-operative torn cartilage, 
post-traumatic arthritis, left knee

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (2001).

The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

This case was remanded by the Board to obtain additional 
evidence in September 1998.  After that development proved 
fruitless, the veteran was scheduled for an examination in 
March 2001.  The notice mailed to the veteran in February 
2001 informed him that he needed to appear for the 
examination.  The veteran did not appear for the March 2001 
examination.  In May 2001, the veteran stated he had missed 
the March examination date because he was out of town at the 
time.  The veteran was scheduled for another examination in 
September 2001, which he again failed to appear for.  The RO 
sent a Supplemental Statement of the Case (SSOC) to the 
veteran in October 2001 stating the provisions of 38 C.F.R. 
§ 3.655 and informing the veteran of the consequences of 
failure to appear for a scheduled examination.  The SSOC was 
not returned as undeliverable, and was sent to the same 
address the veteran had used on his May 2001 letter to the 
RO.  The veteran has not provided a reason for his failure to 
appear for the September 2001 examination.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2001) (emphasis added).  This language leaves no authority 
for the RO or the Board to review the issue on appeal on the 
basis of whatever evidence is of record where the claimant 
does not show "good cause" for failure to report for the 
scheduled examination.  Rather, it compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination and that it appears from the 
record that the notice for the September 2001 examination and 
the October 2001 SSOC were sent to the correct address  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  In the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2001).  

Given the presumption of regularity of the mailing of the 
examination scheduling notice, the Board is satisfied that 
the veteran failed to report to the scheduled September 2001 
VA examination without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for an increased rating must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(2) (West 
1991 & Supp 2001); see also, Duty to Assist Regulations for 
VA 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  For the reasons 
set forth above, the Board has found that the appellant's 
claim lacks legal merit under the law and therefore, there is 
no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of the benefits sought.  See, Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (Strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Thus, 
the Board finds that further development is not warranted and 
the veteran is not prejudiced by appellate review.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service connection for a right knee disability

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the June 1996 
rating decision, the November 1996 Statement of the Case, and 
the March 2001, October 2001, and December 2001 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claim for service 
connection for his right knee disability.  The notices sent 
to the veteran discussed the available evidence and informed 
the veteran that service connection for a right knee 
disability was being denied because there was no medical 
evidence of a link to service, not was there evidence linking 
the right knee disability to the veteran's service-connected 
left knee disability.  The Board therefore concludes that the 
veteran was adequately informed of the information and 
evidence needed to substantiate his claim, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, VA 
outpatient treatment notes identified by the veteran, and 
afforded the veteran a VA examination in April 1996.  The 
veteran was scheduled for VA examinations in March and 
September 2001 and did not appear.  The Board remanded the 
case to gather additional records from the United States 
Postal Service.  The RO was initially unsuccessful at sending 
a medial release form to the veteran but in July 2000 the RO 
wrote the veteran and informed him that he needed to fill out 
the release form and tell the RO the address where the United 
States Postal Service medical records could be obtained.  The 
veteran did not respond to this letter.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini, 1 Vet. App. 540; Sabonis, 6 Vet. 
App. 426 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard, 4 Vet. 
App. 384.

The veteran's service medical records are negative for any 
mention of a complaint regarding the right knee, or any 
treatment for a right knee disability.  The first indication 
of a disability regarding the right knee was an X-ray report 
from November 1992 indicating marked degenerative changes in 
the right knee.  During the April 1996 VA examination the 
veteran complained of swelling and discomfort in his right 
knee.  The examiner diagnosed degenerative arthritis of the 
left knee, more severe than on the right knee.  There was no 
mention of the etiology of the right knee disability.

The veteran has stated that he was turned down for a job from 
the United States Postal Service because of his knee 
disability.  The RO attempted to obtain an address from the 
veteran and a medical release form so that the records of the 
examination from the United States Postal Service could be 
obtained.  The veteran did not provided the requested 
information and therefore this evidence is not available.

An examination note from Dr. Mooney dated in July 1996 does 
not indicate any disability regarding the veteran's right 
knee.  Treatment notes from Dr. Stegman dated from June 1999 
to June 2001 do not indicate any treatment for or complaint 
regarding the right knee.  VA outpatient treatment notes 
dated from June 2001 to April 2002 indicate complaints 
primarily regarding the left knee.  The veteran did complain 
of some pain and swelling in his right knee.  X-rays taken 
from November 1992 to June 2002 reveal osteoarthritis of both 
knees with the left worse than the right.  The treatment 
notes do not indicate any etiology for the veteran's right 
knee disability.

The veteran did not appear for VA examinations in March 2001 
and September 2001.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  In addition, arthritis is listed as a chronic 
disease which can be presumed to be service connected if it 
manifests to a compensable degree within one year of leaving 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The evidence is persuasive that the veteran currently suffers 
from osteoarthritis of the right knee.  X-rays showed 
degenerative changes in 1992, and these X-ray findings were 
repeated in 1996, 2001, and 2002.  The VA examiner in 1996 
diagnosed degenerative arthritis of both knees, worse on the 
left than the right.  However, the most probative evidence 
does not support a finding that degenerative arthritis of the 
right knee is related to the veteran's military service that 
ended in 1983.  

There is no indication in the service medical records of a 
disability of the right knee at any time.  There is no 
indication that the veteran complained of a disability in his 
right knee.  The X-ray reports, the treatment notes, and the 
VA examination are all silent as to the etiology of the 
veteran's right knee disability.  The veteran was scheduled 
for VA examinations in March and September 2001 in order to 
try to determine the etiology of the right knee disability, 
but he failed to appear.  When a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  The 
veteran has stated that he believes his right knee disability 
is related to his service-connected left knee disability.  
The Board does not doubt the credibility of this statement, 
however, lay persons are not competent to offer medical 
opinions as to the diagnosis or etiology of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the most probative evidence does not 
establish a link between the veteran's right knee disability 
and his military service.  Therefore, direct service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

Arthritis is subject to presumptive service connection, if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  In the 
veteran's case, there is no manifestation of degenerative 
arthritis of the right knee in the record within one year of 
discharge, the first medical evidence of degenerative 
arthritis of the right knee is the X-ray report dated in 
November 1992 which is more than 9 years after the veteran's 
1983 discharge.  The competent evidence does not establish 
the presence of degenerative joint disease of the cervical 
spine manifested to a compensable degree within the first 
postservice year.  38 U.S.C.A. § 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Therefore, 
presumptive service connection is not warranted for the 
veteran's right knee disability.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  There is 
no medical evidence in the record linking the veteran's right 
knee disability to his service-connected left knee 
disability.  The veteran failed to appear for the examination 
that might have addressed that issue.  In light of the 
complete lack of medical evidence suggesting a relationship 
between the veteran's right knee disability and his service-
connected left knee disability, the Board finds that service 
connection for a right knee disability as secondary to a left 
knee disability is not warranted.  Id.








ORDER

An increased evaluation for post-operative torn cartilage, 
post-traumatic arthritis, left knee, currently evaluated as 
10 percent disabling is denied

Entitlement to service connection for a right knee disability 
is denied



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

